Case 2:20-cv-03596-SJF-ST Document 69 Filed 10/15/20 Page 1 of 3 PageID #: 761




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------
 EUGENE SCALIA, Secretary of Labor, United States                     :
 Department of Labor,
                                                                      :
                                 Plaintiff,
                         v.                                           : No. 20-CV-3596 (SJF)(ST)
                                                                                               FILED
 RAMIZA FOOD CORP.,                                                   :                        CLERK

                                 Defendant.                           :           10:50 am, Oct 15, 2020
 --------------------------------------------------------------------                  U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF NEW YORK
                                       [PROPOSED] JUDGMENT                             LONG ISLAND OFFICE

        WHEREAS, Plaintiff Eugene Scalia, Secretary of Labor, United States Department of

Labor (the “Secretary”) filed a Complaint on June 20, 2018 and a Second Amended Complaint on

May 23, 2019, alleging that Defendant Ramiza Food Corp. (“Ramiza”) willfully violated the

minimum wage, overtime, recordkeeping, investigation, and anti-retaliation provisions of the Fair

Labor Standards Act of 1938, as amended 29 U.S.C. § 201, et seq. (the “FLSA”);

        WHEREAS, the Clerk of the Court entered default against Ramiza on May 29, 2020 for its

failure to appear or otherwise defend this action;

        WHEREAS, the Secretary filed an application for default judgment against Ramiza on

September 8, 2020;

        WHEREAS, the Secretary served Ramiza with the application for default judgment and

supporting papers on September 8, 2020; and

        WHEREAS, this Court has fully considered the arguments and authorities submitted by

the Secretary,
Case 2:20-cv-03596-SJF-ST Document 69 Filed 10/15/20 Page 2 of 3 PageID #: 762




       IT IS HEREBY ODERED, ADJUDGED, AND DECREED that:

                                                I.

       The Secretary’s application for default judgment is GRANTED.

                                                II.

       Judgment shall be entered for the Secretary and against Defendant Ramiza pursuant to

Local Civil Rule 55.2(b) and Rule 55(b) of the Federal Rules of Civil Procedure.

                                                II.

       Ramiza willfully violated the FLSA’s minimum wage, overtime, recordkeeping,

investigation, and anti-retaliation provisions, 29 U.S.C. §§ 206(a), 207(a), 211(c), 215(a)(2) and

215(a)(3).

                                               III.

       Ramiza is liable to the Secretary for back wages and liquidated damages pursuant to

sections 16(c) and 17 of the FLSA, 29 U.S.C. §§ 216(c) and 217, in an amount equal to the

judgment to be entered against defendant Sheak Ripon a/k/a Sheak Ripon Rony in related Case

No. 18-CV-3594-ST.

                                                IV.

       Ramiza is liable to the Secretary for compensatory and punitive damages pursuant to

section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3), in an amount equal to the judgment to be

entered against defendant Sheak Ripon a/k/a Sheak Ripon Rony in related Case No. 18-CV-

3594-ST.




                                                 2
Case 2:20-cv-03596-SJF-ST Document 69 Filed 10/15/20 Page 3 of 3 PageID #: 763




                                                V.

       Ramiza, its officers, agents, servants, employees, and attorneys, and other persons who are

in active concert or participation with them are permanently restrained and enjoined from violating

sections 6, 7, 11, and 15 of the FLSA, 29 U.S.C. §§ 206, 207, 211, and 215.

                                               VI.

       The Court retains jurisdiction over any matter pertaining to this Judgment.



       IT IS SO ORDERED.

        October 15
Dated: _______________________, 2020



                                              /s/ Sandra J. Feuerstein
                                             THE HONORABLE SANDRA J. FEUERSTEIN
                                             UNITED STATES DISTRICT JUDGE




                                                3
